 



Exhibit 10.21
[Date]
[Name]
[Address]
Dear [Name]:
TODCO (the “Company”) hereby awards to you effective as of
                                        , 200___ (the “Award Date”)
                     Deferred Performance Units in accordance with the TODCO
2005 Long Term Incentive Plan (the “Plan”). Each Deferred Performance Unit
represents the opportunity for you to receive one share of TODCO common stock
(“Common Stock”). Your award of Deferred Performance Units is more fully
described in Appendix A, Terms and Conditions of Employee Deferred Performance
Unit Award. This letter and the attached Appendix A shall be referred to and
defined herein as the “Award Letter.”
The exact amount of the shares of Common Stock you may earn will be determined
based upon the Company’s achievement of a performance standard during the
Performance Cycle as described in Appendix A. Your Deferred Performance Unit
Award will become Earned Shares on the Determination Date and will be issued in
Common Stock thereafter, or in certain circumstances upon a Change in Control in
restricted shares of Common Stock, in accordance with Appendix A.
Your Deferred Performance Units are subject to the terms and conditions set
forth in the enclosed Plan, the Prospectus for the Plan, this Award Letter and
any rules and regulations adopted by the Executive Compensation Committee of the
Company’s Board of Directors in accordance with the terms of the Plan.
This Award Letter, the Plan, and any other attachments should be retained in
your files for future reference.
Congratulations on your award.
Very truly yours,
Jan Rask
Enclosures

 



--------------------------------------------------------------------------------



 



Appendix A
Terms and Conditions of
Employee Deferred Performance Unit Award
[Date]
The Deferred Performance Unit Award by TODCO (the “Company”) to you effective as
of the Award Date provides for the opportunity for you to receive, if certain
conditions are met, shares of TODCO common stock (“Common Stock”) subject to the
terms and conditions set forth in the TODCO 2005 Long Term Incentive Plan (the
“Plan”), the enclosed Prospectus for the Plan, any rules and regulations adopted
by the Executive Compensation Committee of the Company’s Board of Directors (the
“Committee”), and this Award Letter. Any terms used and not defined in the Award
Letter shall have the meanings set forth in the Plan. In the event there is an
inconsistency between the terms of the Plan and the Award Letter, the terms of
the Plan will prevail.

1.   Determination of Earned Shares

(a) Earned Shares. The exact number of shares of Common Stock that will actually
be earned by and awarded to you (the “Earned Shares”) out of the total maximum
number of the Deferred Performance Units awarded to you in this Award Letter
will be based upon the level of achievement by the Company of the performance
standard described below over the three-year period commencing January 1, 2007
(the “Performance Cycle”). The determination by the Committee with respect to
the achievement of such performance standards will be made in the first quarter
of 2010 after all necessary Company and peer information is available. The
specific date on which such determination is formally made and approved by the
Committee is referred to as the “Determination Date.” After the Determination
Date, the Company will notify you of the number of Earned Shares, if any, to be
actually awarded to you. The delivery of the Earned Shares will be made no later
than 2 1/2 months after the Determination Date.
The calculation of Earned Shares shall be based on the Company’s Total
Shareholder Return ranking compared to a defined peer group at the end of the
Performance Cycle as determined by the Committee in its sole discretion. “Total
Shareholder Return” is defined for a given company as the change in share price
plus cumulative dividends paid, assuming dividend reinvestment during the
Performance Cycle, over share price at the beginning of the Performance Cycle of
the applicable company. Earned Shares will be calculated by multiplying the
maximum number of Deferred Performance Units granted by the following
percentages for the percentile rank achieved. For Total Shareholder Return
performance between the percentile ranks noted below, linear interpolation will
be used to calculate the exact number of Earned Shares:

2



--------------------------------------------------------------------------------



 



          Percentile Rank   Percentage  
100th
    100 %
92
    91.67  
84
    83.33  
75
    75.00  
68
    66.67  
62
    58.33  
56
    50.00  
50
    40.00  
44
    30.00  
38
    20.00  
32
    10.00  
25th or lower
  ZERO

The Company’s defined “Peer Group” shall consist of TODCO and the following
companies: Atwood Oceanics Inc., ENSCO International Incorporated, Global
Industries Ltd., Grant Prideco, Inc., Grey Wolf, Inc., Helmerich & Payne, Inc.,
Hercules Offshore, Helix Energy, Newpark Resources, Inc., Parker Drilling
Company, Patterson — UTI Energy Inc., Pride International Inc., Rowan Companies,
Inc. and Tidewater, Inc.
     (b) Committee Determinations. In accordance with the provisions of the
Plan, the Committee shall have the exclusive authority to make all
determinations hereunder, including but not limited to the ranking of TODCO and
its Peer Group. Without limiting the foregoing, the Committee shall have
absolute discretion to determine the number of Earned Shares to which you are
entitled, if any, including without limitation such adjustments as may be
necessary in the opinion of the Committee to account for changes since the date
of the Award Letter. Notwithstanding the foregoing, the Committee shall be
precluded from increasing the amount that would otherwise be obtainable upon the
achievement of the performance goals described in Section 1(a) above to the
extent prescribed by Section 162(m) of the Internal revenue Code of 1986 as
amended (the “Code”) and the applicable regulations rulings and notices
thereunder. The Committee’s determination shall be final, conclusive and binding
upon you. You will not have any right or claim with respect to any shares other
than Earned Shares to which you become entitled in accordance herewith.
     (c) You will not be required to pay any purchase price for the Earned
Shares; however tax withholding is required pursuant to Section 8.

2.   Vesting

     (a) Unless vested on an earlier date as provided in this Appendix A, the
Earned Shares will vest on the Determination Date. The Deferred Performance
Units will only become Earned Shares, if at all, on the Determination Date.

3



--------------------------------------------------------------------------------



 



     (b) As described in Section 7 below, in the event of a Change in Control,
your Deferred Performance Units may become Earned Shares and payable in Common
Stock, or in certain circumstances, restricted shares of Common Stock.

3.   Restrictions

Until and unless Earned Shares become vested, you do not own any of the Common
Stock potentially subject to the Deferred Performance Units awarded to you in
this Award Letter and you may not attempt to sell, transfer, assign or pledge
the Deferred Performance Units or the Common Stock that may be awarded
hereunder. Your Earned Shares, if any, will be registered in your name as of the
Determination Date. The Deferred Performance Units awarded hereunder shall be
accounted for by the Company on your behalf on a ledger. Promptly after the
Determination Date (but no later than 2 1/2 months after the Determination
Date), the net shares (total vested Earned Shares minus any Earned Shares
retained to satisfy the tax withholding obligation of the Company, as described
in Section 8 if applicable), will be delivered in street name to your brokerage
account (or, in the event of your death, to a brokerage account in the name of
your beneficiary in accordance with the Plan) or, at the Company’s option, a
certificate for such shares will be delivered to you.

4.   Dividends and Voting

The Deferred Performance Units granted herein do not give you any rights as a
stockholder of the Company including, but not limited to, voting and dividend
rights.

5.   Termination of Employment Prior to a Change in Control

If your employment is terminated prior to the Determination Date and prior to a
Change in Control due to death, “Disability” (as defined below), “Retirement”
(as defined below) or at the convenience of the Company (as determined by the
Committee), you will be entitled to receive Earned Shares representing a “Pro
Rata Share” of your Deferred Performance Units, if any become payable, on the
Determination Date. The calculation of your Pro- Rata Share is determined by
multiplying the number of Earned Shares calculated as of the Determination Date
which would have otherwise been earned had your employment not been terminated,
by a fraction, the numerator of which is the number of calendar days you were
employed during the Performance Cycle after the Award Date and the denominator
of which is the total number of calendar days in the Performance Cycle after the
Award Date. Retirement is defined for the purpose of this section of Appendix A
as meeting the “Rule of 70”, which requires a minimum age of 55, combined with
years of service to total 70 or more. If you retire after the age of 55, yet
your age and years of service do not lead to a combined 70, you will not be
entitled to any Earned Shares. Retirement also means your retirement at the
convenience of the Company as determined by the Committee. Disability shall mean
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last a continuous period of not less than twelve months or
by reason of either of the foregoing you are receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company. Except as provided under Section 7,
“Change in Control”, if your employment is terminated for any reason other than
death, Disability, Retirement, or termination for the

4



--------------------------------------------------------------------------------



 



convenience of the Company, you will not be entitled to any Earned Shares. The
Committee shall have absolute discretion to determine the date and circumstances
of termination of your employment under this Section 5 and Section 7, including
without limitation whether as a result of death, Disability, Retirement, or
termination for the convenience of the Company, (good reason or without cause
under Section 7) or any other reason, and its determination shall be final,
conclusive and binding upon you.

6.   Beneficiary

You may designate a beneficiary to receive any Earned Shares that become due to
you after your death, and may change your beneficiary from time to time.
Beneficiary designations should be filed with the Committee of the Plan. If you
fail to designate a beneficiary, Earned Shares due to you under the Plan will be
issued to the executor or administrator of your estate in the event of your
death.

7.   Change in Control

     (a) Acceleration of Vesting. If you are employed by the Company on the date
of a Change in Control, the Determination Date has not occurred and a successor
entity does not assume this Award Letter, you will receive Earned Shares in an
amount equal to 50% the amount of your Deferred Performance Units described in
this Award Letter to be paid no later that 2 1/2 months after the Change in
Control. If you are employed by the Company on the date of a Change in Control
of the Company, the Determination Date has not occurred and a successor entity
assumes this Award Letter, you will be entitled to receive 50% of your Deferred
Performance Units in restricted shares of Common Stock (“Restricted Stock”)
which shall become vested on the last day of the first quarter of 2010;
provided, however, that if you are terminated prior to the last day of the first
quarter of 2010 due to death, Disability, your retirement, or if within
18 months after a Change in Control, you are terminated without cause or for
good reason (as determined by the Committee in its sole discretion) you will be
100% vested in the Restricted Stock on your termination date. Such Restricted
Stock shall remain subject to the other terms of this Award Letter.
     (b) Change in Control. A Change in Control of the Company shall be deemed
to have occurred as of the first day any one or more of the following conditions
shall have been satisfied:
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of shares representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company (it being understood that an
acquisition by an acquiror of greater than 20% of the Outstanding Company Voting
Securities

5



--------------------------------------------------------------------------------



 



directly from TODCO shall not prevent such acquiror from causing a subsequent
Change in Control if it thereafter acquires an additional 20% of the Outstanding
Company Voting Securities in a transaction that would otherwise constitute a
Change in Control), (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or (4) any acquisition by any corporation or other
entity pursuant to a transaction which complies with clauses (1), (2) and (3) of
Section 7(b)(iii); or
(ii) Individuals who, as of the effective date of the Plan (as defined in the
Plan), are members of the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company; provided, however, that for purposes of this
Section 7(b)(2)(ii), any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company; or
(iii) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (2) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board

6



--------------------------------------------------------------------------------



 



at the time of the execution of the initial agreement, or of the action of the
Board of Directors of the Company, providing for such Business Combination; or
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company and in connection with such transfer you are offered the
opportunity to continue your employment on substantially the same terms as
existed immediately prior to the transfer.
     (c) Other Restricted Stock Provisions. The following provisions shall apply
to the Restricted Stock:
     (i) Until the restrictions on your Restricted Stock have lapsed and your
shares have become vested in accordance with this Award Letter, you may not
sell, transfer, assign or pledge the shares. Stock certificates representing
your Restricted Stock will be registered in your name as of the award date after
the Change in Control, but will be held by the Company on your behalf until the
restrictions on such shares lapse. Each such stock certificate shall bear the
following legend:
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Award Letter for
such Restricted Shares entered into between the registered owner of such shares
and TODCO. A copy of the Award Letter is on file in the office of the secretary
of TODCO, located at 2000 W. Sam Houston Parkway South, Suite 800, Houston,
Texas 77042.
When the restrictions on shares of your Restricted Stock lapse and the shares
become vested, a certificate representing such shares will be delivered to you
(or, in the event of your death, to your beneficiary in accordance with the
Plan.
     (ii) You will have the right to vote your Restricted Stock, even if it
remains subject to forfeiture until it is forfeited. From the award date after
the Change in Control, all cash dividends payable with respect to your
Restricted Stock will be paid directly to you at the same time dividends are
paid with respect to all other shares of Common Stock unless and until any
shares of the Restricted Stock are forfeited.
     (iii) This Award Letter is subject to your satisfaction of the income tax
withholding requirements. Unless the Committee in its sole discretion determines
otherwise, to satisfy any applicable federal, state or local withholding tax
liability arising from the grant of or lapse of the risk of forfeiture on your
Restricted Stock, the Company will retain a certain number of shares of Common
Stock having a value equal to the amount of your minimum statutory withholding
obligation from

7



--------------------------------------------------------------------------------



 



the shares otherwise deliverable to you upon your Restricted Stock becoming free
of the risk of forfeiture. As a condition of this award, you agree to waive your
right to make an election under Code Section 83(b). Accordingly, no such
election will be recognized by the Company.

8.   Tax Consequences and Income Tax Withholding

     (a) You should review the Plan Prospectus for a general summary of the U.S.
federal income tax consequences to you from this award of Deferred Performance
Units and any Earned Shares based on currently applicable provisions of the Code
and related regulations. The summary does not discuss state and local tax laws
or the laws of any other jurisdiction, which may differ from U.S. federal tax
law. Neither the Company nor the Committee guarantees the tax consequences of
your award herein. You are advised to consult your own tax advisor regarding the
application of the tax laws to your particular situation.
     (b) The award under the Award Letter is subject to your making of
arrangements satisfactory to the Company to satisfy any applicable U.S. federal,
state or local withholding tax liability arising from the vesting of the Earned
Shares. You can either make a cash payment to the Company of the required amount
or at the discretion of the Committee you can elect to satisfy your withholding
obligation by having the Company retain Common Stock having a value
approximately equal to the amount of your withholding obligation from the Earned
Shares otherwise deliverable to you upon the vesting of such shares. You may not
elect for such withholding to be greater than the minimum statutory withholding
tax liability arising from the vesting of the Earned Shares. If you fail to
satisfy your withholding obligation in a time and manner satisfactory to the
Company, no shares will be issued to you or the Company at its discretion shall
have the right to withhold the required amount from your salary or other amounts
payable to you prior to the delivery of the Common Stock to you.
     (c) In addition, you must make arrangements satisfactory to the Company to
satisfy any applicable withholding tax liability imposed under the laws of any
other jurisdiction arising from the award hereunder. You may not elect to have
the Company withhold Earned Shares having a value in excess of the minimum
statutory withholding tax liability. If you fail to satisfy such withholding
obligation in a time and manner satisfactory to the Company, no shares will be
issued to you or the Company shall have the right to withhold the required
amount from your salary or other amounts payable to you prior to the delivery of
the Common Stock to you.

9.   Restrictions on Resale

Other than the restrictions referenced in paragraph 3, there are no restrictions
imposed by the Plan on the resale of Earned Shares acquired under the Plan.
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of shares acquired under the Plan by certain

8



--------------------------------------------------------------------------------



 



officers and directors of the Company who may be deemed to be “affiliates” of
the Company must be made pursuant to an appropriate effective registration
statement filed with the SEC, pursuant to the provisions of Rule 144 issued
under the Securities Act, or pursuant to another exemption from registration
provided in the Securities Act. At the present time, the Company does not have a
currently effective registration statement pursuant to which such resales may be
made by affiliates. These restrictions do not apply to persons who are not
affiliates of the Company; provided, however, that all employees and the award
made hereby are subject to the Company’s policies against insider trading
(including black-out periods during which no sales are permitted) and to other
restrictions on resale that may be imposed by the Company from time- to- time if
it determines such restrictions are necessary or advisable to comply with
applicable law.

10.   Effect on Other Benefits

Income recognized by you as a result of this award of the Deferred Performance
Units, vesting , or payment of Earned Shares or dividends on your Earned Shares
will not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

11.   Compliance With Laws

This Award Letter, the Deferred Performance Units and any Earned Shares issued
hereunder shall be subject to all applicable federal and state laws and the
rules of the exchange on which shares of the Company’s Common Stock are traded.

12.   Miscellaneous

     (a) Not an Agreement for Continued Employment or Services. This Award
Letter will not, and no provision of this Award Letter will be construed or
interpreted to, create any right to be employed by or to provide services to or
continue your employment with or provide services to the Company, the Company’s
affiliates, parent, subsidiary or their affiliates.
     (b) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in this award of Deferred Performance Units or in any
shares of Common Stock that may be awarded hereunder is subject to the terms of
this Award Letter. Nothing in this Award Letter shall create a community
property interest where none otherwise exists.
     (c) Amendment for Code Section 409A. This award of Deferred Performance
Units is intended to be exempt from Code Section 409A. If the Committee
determines that this award of Deferred Performance Units is subject to Code
Section 409A, the Committee may, in its sole discretion, amend the terms and
conditions of this Award Letter to the extent necessary to comply with Code
Section 409A.
If you have any questions regarding your award of Deferred Performance Units or
would like to obtain additional information about the Plan or the Committee,
please contact the Company’s

9



--------------------------------------------------------------------------------



 



General Counsel. Your Award Letter, the Plan and all attachments should be
retained in your files for future reference.

10